Title: To James Madison from Peder Blicherolsen, 9 August 1801 (Abstract)
From: Blicherolsen, Peder
To: Madison, James


9 August 1801, Philadelphia. Summarizes 31 July letter to JM sent under Gallatin’s cover and encloses copy. Also forwards two letters for the president that were confided to him on his departure from Europe, since delay may be prejudicial to their object. Has learned that there are Danes in American ports who will be pleased to know of his arrival; therefore requests permission to announce unofficially his arrival, title, and address in public newspapers prior to formal reception. Encloses copy of letter from his king for the president.
 

   RC and enclosures (DNA: RG 59, NFL, Denmark, vol. 1); Tr (RA: Foreign Office, U.S., 1801). RC 4 pp.; in French; docketed by Wagner as received 14 Aug. Enclosures are a copy of Blicherolsen to JM, 31 July 1801 (2 pp.; in French), and a letter of credence from Christian VII, 16 Jan. 1801 (2 pp.; in Latin).


   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:489.

